United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, COMMISSARY,
LACKLAND AIR FORCE BASE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Michael Moore, for the appellant
Office of Solicitor, for the Director

Docket No. 07-943
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2007 appellant, through his representative, filed a timely appeal of a
January 8, 2007 decision of the Office of Workers’ Compensation Programs denying his
traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained a lumbar injury in the
performance of duty.
FACTUAL HISTORY
On September 30, 2005 appellant, then a 51-year-old store worker, filed a traumatic
injury claim (Form CA-1) asserting that, on September 29, 2005, he sustained a low back strain
while pushing a cart. He did not stop work.

On October 5, 2005 Dr. Cassandra Ramos, an attending chiropractor, ordered four lumbar
x-rays. In an October 8, 2005 report, she opined that lumbar x-rays showed “subluxation of
L1 [to] L5 all in right rotation, right rotation restriction.” Dr. Ramos submitted chart notes
through December 7, 2005 noting improving lumbar pain.
In a November 9, 2005 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish his claim. The Office explained that, under the Federal
Employees’ Compensation Act, chiropractors were considered physicians only if they diagnosed
a spinal subluxation by x-ray.
In a November 29, 2005 report, Dr. Ramos opined that x-rays demonstrated a mild
decrease of lumbar lordosis, paraspinal muscle spasm, a narrowed disc space at L5-S1 and a
“right rotation restriction … from the first to the fifth lumbar vertebrae.”1
By decision dated December 14, 2005, the Office denied appellant’s claim on the
grounds that fact of injury was not established. The Office accepted that the September 29, 2005
work incident occurred at the time, place and in the manner alleged. The Office found that
appellant did not establish that the accepted incident caused an injury as Dr. Ramos was not a
physician under the Act because she did not provide objective medical evidence of a spinal
subluxation.
In a January 13, 2006 letter, appellant requested a hearing, held November 14, 2006. At
the hearing, he asserted that Dr. Ramos diagnosed spinal subluxations.
Appellant submitted additional evidence. In an October 6, 2005 report, Dr. Ramos noted
work restrictions. In a December 14, 2005 report, she opined that appellant’s back pain was
improving. In a January 2, 2006 letter, Dr. Ramos stated that appellant had a mild loss of
lordotic curvature, paraspinal muscle spasms, a narrowed disc space at L5-S1 and a right rotation
restriction from L1 to L5. She defined a subluxation as “a motion segment in which alignment,
movement, integrity and/or physiologic function are altered, although contact between joint
surfaces remains intact. Dr. Ramos asserted that appellant had multiple lumbar subluxations.2
By decision dated and finalized January 8, 2007, the Office hearing representative
affirmed the Office’s December 14, 2005 decision, finding that appellant did not establish that he
sustained a lumbar injury as alleged. The hearing representative found that Dr. Ramos did not
provide medical rationale explaining how and why the September 29, 2005 work incident would
cause an injury. The hearing representative noted that Dr. Ramos provided insufficient evidence
to substantiate her diagnosis of spinal subluxations.

1

Appellant also submitted a September 30, 2005 report from Susan McCallow, a nurse practitioner. However,
nurses are not physicians as defined under the Act and their reports do not constitute medical evidence. Roy L.
Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).
2

In a November 3, 2006 memorandum, the Office noted that appellant submitted x-rays on November 7, 2005
that could not be scanned into the Office’s electronic case imaging system.

2

LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.6
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7
Section 8101(2) of the Act provides that medical opinion, in general, can only be given
by a qualified physician.8 This section defines a physician as surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by stated law. Section 8101(3) of the Act, which defines services and
supplies, limits reimbursable chiropractic services to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject
to regulation by the Secretary.9 The Office’s regulations at section 10.5(bb) define “subluxation”
as “an incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae which must be demonstrable on any x-ray film to an individual trained in the reading
of x-rays.”10
ANALYSIS
Appellant claimed that he sustained a traumatic lumbar injury on September 29, 2005
while pushing a cart. The Office accepted that this incident occurred at the time, place and in the
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

5 U.S.C. § 8101(2). See also Mary A. Ceglia, 55 ECAB 626 (2004).

9

5 U.S.C. § 8101(3), 20 C.F.R. § 10.311(a). See Thomas W. Stevens, 50 ECAB 288 (1999); George E. Williams,
44 ECAB 530 (1993).
10

20 C.F.R. § 10.5(bb).

3

manner alleged. However, the Office denied the claim on the grounds that appellant did not
submit medical evidence establishing the claimed causal relationship. The Office found that
Dr. Ramos, an attending chiropractor, did not provide sufficient medical rationale explaining
how and why the accepted September 29, 2005 incident would cause the diagnosed lumbar
subluxations.
The Board finds that Dr. Ramos is a physician under the Act for the purposes of this case
as she diagnosed a spinal subluxation by x-ray. In October 8 and November 29, 2005 x-ray
reports, Dr. Ramos diagnosed right rotation subluxations from L1 to L5. She explained why the
objective radiologic findings of vertebral misalignments constituted lumbar subluxations. The
Board finds that Dr. Ramos’ opinion is sufficient to establish the diagnosis of spinal subluxations
and constitutes competent medical evidence.11
The Board finds, however, that appellant submitted insufficient rationalized medical
evidence to establish causal relationship. Dr. Ramos did not explain how and why the accepted
incident of pushing a cart would cause the claimed lumbar injury. She did not set forth the
pathophysiologic mechanism whereby pushing a cart on September 29, 2005 would cause the
diagnosed lumbar subluxations. Dr. Ramos’ opinion is of insufficient probative value to
establish causal relationship in this case.12
The Board finds that appellant submitted insufficient rationalized medical evidence to
establish the causal relationship asserted. Therefore, the Office’s decision dated and finalized
January 8, 2007 denying appellant’s claim is proper under the law and facts of this case.
CONCLUSION
The Board finds that appellant has not established that he sustained a lumbar injury in the
performance of duty.

11

See George E. Williams, supra note 9.

12

Deborah L. Beatty, supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated and finalized January 8, 2007 is affirmed.
Issued: August 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

